DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “conductor extending along an outside surface of the elongate shaft” (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-13, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham (US PG Pub. No. 2008/0091109 A1, Apr. 17, 2008) (hereinafter “Abraham”).
	Regarding claim 1: Abraham discloses an ultrasound device, the ultrasound device comprising: an elongate shaft having a proximal end, a distal end, and a lumen extending therethrough (elongate body 200, [0052]); a penetrating element positioned adjacent to the distal end of the elongate shaft, the penetrating element configured to penetrate tissue (needle 208, [0052]); and an ultrasound transducer positioned proximal to a distal tip and adjacent to the distal end of the elongate shaft (ultrasound transducers 210, [0057]-[0059], figure 1).
	Regarding claim 2: Abraham discloses the ultrasound device of claim 1, wherein the elongate shaft transitions from a first outer diameter to a second outer diameter ([0053] - "elongate body member 200 can be tapered").
	Regarding claim 3: Abraham discloses the ultrasound device of claim 2, wherein an inside diameter of the elongate shaft remains constant when the elongate shaft transitions from the first outer diameter to the second outer diameter (figure 1C - lumen diameters are constant while the elongate body 200 tapers).
	Regarding claim 4: Abraham discloses the ultrasound device of claim 3, wherein the inside diameter is between 0.7 and 1.1 millimeters and the outside diameter is between 1.6 and 2 millimeters ([0050] - 1F to 15F would be approximately .33mm to 4.95mm which completely encompasses the claimed outer diameter range; [0052] - inner diameter of at least lumen 206 is 8-30 gauge, which completely encompasses the claimed inner diameter range).
	Regarding claim 5: Abraham discloses the ultrasound device of claim 1, wherein the elongate shaft transitions from a first wall thickness to a second wall thickness (figure 1C - wall thickness varies across tapered region).
	Regarding claim 6: Abraham discloses the ultrasound device of claim 1, wherein the elongate shaft includes two or more lumens ([0052], [0061], figure 1C).
	Regarding claim 9: Abraham discloses a system, comprising: an elongate shaft having a proximal end, a distal end, and a lumen extending therethrough (elongate body 200, [0052]); a penetrating element positioned adjacent to the distal end of the elongate shaft, the penetrating element configured to penetrate tissue (needle 208, [0052]); an ultrasound transducer positioned proximal to a distal tip and adjacent to the distal end of the elongate shaft (ultrasound transducers 210, [0057]-[0059], figure 1); and a power and control unit in electrical communication with the ultrasound transducer ([0061], [0066]).
	Regarding claim 10: Abraham discloses the system of claim 9, wherein the elongate shaft transitions from a first outer diameter to a second outer diameter ([0053] - "elongate body member 200 can be tapered").
	Regarding claim 11: Abraham discloses the system of claim 10, wherein an inside diameter of the elongate shaft remains constant when the elongate shaft transitions from the first outer diameter to the second outer diameter (figure 1C - lumen diameters are constant while the elongate body 200 tapers).
	Regarding claim 12: Abraham discloses the system of claim 11, wherein the inside diameter is between 0.7 and 1.1 millimeters and the outside diameter is between 1.6 and 2 millimeters ([0050] - 1F to 15F would be approximately .33mm to 4.95mm which completely encompasses the claimed outer diameter range; [0052] - inner diameter of at least lumen 206 is 8-30 gauge, which completely encompasses the claimed inner diameter range).
	Regarding claim 13: Abraham discloses the system of claim 9, wherein the elongate shaft transitions from a first wall thickness to a second wall thickness (figure 1C - wall thickness varies across tapered region).
	Regarding claim 15: Abraham discloses the system of claim 9, wherein the elongate shaft includes two or more lumens ([0052], [0061], figure 1C).
	Regarding claim 18: Abraham discloses a method comprising: advancing an ultrasound device through a body lumen to a target location ([0020]), the ultrasound device comprising: an elongate shaft having a proximal end, a distal end, and a lumen extending therethrough (elongate body 200, [0052]), a penetrating element positioned adjacent to the distal end of the elongate shaft, the penetrating element configured to penetrate tissue (needle 208, [0052]), and an ultrasound transducer positioned proximal to a distal tip and adjacent to the distal end of the elongate shaft (ultrasound transducers 210, [0057]-[0059], figure 1); delivering energy to the ultrasound transducer ([0057], [0061]); and processing an acoustic energy feedback to generate an image ([0057], [0061]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Tolkowsky et al. (US PG Pub. No. US 2012/0004537 A1, Jan. 5, 2012) (hereinafter “Tolkowsky”).
Regarding claims 7 and 16: Abraham teaches the device and system of claims 1 and 9, and further teaches that the endoluminal ultrasound images can be combined with external 3D images such as MRI or CT for mapping and navigation ([0078]). Abraham is silent on the details of combining the imaging modalities and does not teach wherein the elongate shaft includes one or more visualization markers.
Tolkowsky, in the same field of endeavor, teaches combining external imaging with endoluminal imaging where visualization markers on the endoluminal imaging device (“elongate shaft”) are used to identify and track the location of the endoluminal imaging device relative to the external images ([0277], [0284]-[0288], [0297]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device and system of Abraham by including the visualization markers of Tolkowsky in order to facilitate the combined external and endoluminal imaging of Abraham by providing localization information regarding the relative position between the elongate shaft and the external imaging data. 
Claim(s) 8, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Sheski, Francis D., and Praveen N. Mathur. "Endobronchial ultrasound." Chest 133.1 (2008): 264-270 (hereinafter “Sheski”).
Regarding claims 8, 17, and 19: Abraham teaches the device, system and method of claims 1, 9, and 18, including that the transducers (210) may be a plurality of transducers (210), having different specifications as desired, can be provided on a device at various locations to provide a user with various imaging capabilities. For example, front-facing transducers can be provided in combination with side-facing transducers to provide a user with the capability to view structures in front of the device as well as to the sides of the device. Further, different sized and types of transducers can provide a user with various imaging capabilities (e.g. different sized views, more or less precision, etc.) ([0058]). Abraham further teaches that the disclosed device (100) comprising elongate body (202) can be used for lung biopsy ([0068]), but is silent on wherein the ultrasound transducer comprises a convex probe endobronchial ultrasound or wherein the image comprises a 360 degree radial image.
Sheski, in the same field of endeavor, teaches that there are generally two types of ultrasound transducer to choose from when performing a lung biopsy – a radial EBUS probe that takes a 360 degree radial image and a convex linear EBUS probe (EBUS Technology and Equipment). Sheski further teaches that each type of probe has certain advantages – the radial EBUS probe provides high (<1mm resolution) (Radial Probe EBUS; figure 1) and the convex linear EBUS probe provides deeper tissue penetration (Linear EBUS; figure 2).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to choose either of the radial EBUS probe or the convex linear EBUS probe for performing a lung biopsy in order to achieve either better imaging resolution or better depth penetration, in view of the teachings of Abraham that the transducer(s) may be selected based on the desired imaging characteristics for a given procedure. 
Regarding claim 20: Abraham and Sheski teach the method of claim 19, comprising penetrating tissue at the target location with the penetrating element to obtain a biopsy sample (Abraham - [0068]).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Ryan (US PG Pub. No. US 015/0257732 A1, Sep. 17, 2015) (hereinafter “Ryan”).
Regarding claim 14: Abraham teaches the system of claim 9 but does not teach wherein the power and control unit is in electrical communication with the ultrasound transducer via a conductor extending along an outside surface of the elongate shaft.
Ryan, in the same field of endeavor, teaches a system comprising an elongate shaft (body member 12) and an ultrasound transducer (transducers 18) with an external power and control unit (computer 36, PIM 44) wherein the power and control unit is in electrical communication with the ultrasound transducer via a conductor extending along an outside surface of the elongate shaft ([0041]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Abraham by providing the conductor(s) (“conducting elements”) extending along an outside surface of the elongate shaft as taught by Ryan in order to enable easier access to the conductor(s) in the case where replacement or maintenance is necessary. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maruta (US Patent No. US 5,980,462, Nov. 9, 1999) – teaches every limitation of at least independent claims 1, 9 and 18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793